Citation Nr: 9907449	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-28 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for coronary disease, 
status post-coronary artery bypass grafts times 5, and 
hypertension.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from December 1944 to March 
1946.

This appeal arose from an August 1996 RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for coronary disease, status post coronary artery 
bypass graft times 5, and hypertension.


FINDING OF FACT

The claim for service connection for coronary disease, status 
post coronary artery bypass graft times 5, and hypertension 
is not supported by competent medical evidence demonstrating 
a nexus between current disabilities and any disease or 
injury during active service.



CONCLUSION OF LAW

The claim for service connection for coronary disease, status 
post coronary artery bypass graft times 5, and hypertension 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

The veteran's December 1944 entrance examination reveals no 
pertinent abnormalities, including a normal cardiovascular 
system and a blood pressure reading of 128/68.

The veteran's February 1946 discharge examination reveals no 
pertinent abnormalities, including a normal respiratory 
system, cardio-vascular system and blood pressure readings of 
122/84 and 126/84 after three minutes of exercise.

VA Medical Center (VAMC) outpatient treatment reports from 
September 1990 to October 1995, include the veteran's 
diagnoses of hypertension beginning on December 1990, and 
elevated blood pressure readings beginning on September 1990.

Private medical treatment reports from November 1993 to 
December 1993 show [pre] and [post] operative measures taken 
to treat the veteran's diagnosed coronary artery obstructive 
disease and multiple vessel occlusive disease.  A November 
1993 entry notes that the veteran had been hypertensive for a 
number of years, and that he had no known history of 
congestive heart failure, with the exception of a small heart 
attack a few years prior.

During the veteran's January 1999 Travel Board, the veteran 
testified that he was informed by a VA representative that 
his discharge examination revealed a diagnosis of 
hypertension.  Travel Board Transcript (TB T.) at 3.  The 
veteran could not recall when he received treatment for heart 
problems following service discharge.  TB T. at 5-7.  


ANALYSIS

As noted above, the threshold question in all cases is 
whether the claim is well grounded under 38 U.S.C.A. § 
5107(a).  A veteran claiming entitlement to VA benefits has 
the burden of submitting supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible, that is one which is meritorious on its 
own or capable of substantiation.  Tirpak v. Derwinski, supra 
at 609-611.  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, supra at 92-93.  In order for a claim to be well 
grounded, there must be competent evidence that the veteran 
currently has the claimed disability. See Rabideau v. 
Derwinski, supra; and evidence of incurrence or aggravation 
of a disease or injury in service.  See Anderson and Caluza 
v. Brown, supra at 506; 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§  3.303, 3.304.  

If, as is evident in this case, the veteran fails to submit 
evidence in support of a plausible claim, the VA is under no 
duty to assist the veteran in the development of his claim.  
See Grottveit at 93.  Furthermore, a claim that is not well 
grounded must be denied.  See 38 U.S.C.A. § 7105(d)(5) (West 
1991); See also Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Board of Veterans' Appeals (Board) finds the claimant has 
satisfied the first element of a well-grounded claim with 
respect to the claimed disabilities.  The veteran has 
submitted private medical reports and VAMC outpatient 
treatment reports with relatively recent diagnoses consistent 
with the veteran's claim of entitlement to service connection 
for coronary disease, status post coronary artery bypass 
graft times 5, and hypertension.  Under the case law, it is 
clear that a fundamental element of a well-grounded claim is 
competent evidence of "current disability."  Rabideau v. 
Derwinski, supra; Brammer v. Derwinski, supra.  The Board 
further notes that "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  As the Court has held, the regulatory definition of 
"disability" is the " . . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . .."  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991). 

With respect to the second element of a well-grounded claim 
as to the disabilities at issue here, the Board will assume 
without deciding that the claimant's evidentiary assertions 
could satisfy this element.  Even assuming that is the case, 
however, the veteran's claim remains clearly not well 
grounded because there is no competent medical evidence of 
record linking this current diagnoses to disease or injury 
incurred or aggravated in service.  The Board has carefully 
considered the veteran's contentions on appeal, however, this 
evidence alone cannot meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) with respect to the existence of disabilities and a 
relationship between those disabilities and his service.  
Espiritu, 2 Vet. App. 492 (1992).  His lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
veteran is competent to render a medical diagnosis or 
opinion.  

Nor would consideration of 38 C.F.R. § 3.303(b) avail the 
veteran.  There is no medical evidence to establish the 
presence of a chronic disability in service or manifestations 
of such a disability within any applicable presumptive 
period.  While the claimant is competent to describe 
manifestations of a disease or injury perceptible to a lay 
party, he is not competent to link such manifestation to an 
underlying disability that is itself not perceptible to a lay 
party.  The Board finds that coronary disease and 
hypertension are not disorders perceptible to a lay party.  
Thus, on the basis of the above findings, the Board can 
identify no basis in the record that would make the veteran's 
claims for service connection plausible or possible.  38 
U.S.C.A. § 5107(a); see Grottveit at 92, Tirpak, at 610-11; 
and Murphy, 1 Vet. App. at 81.

Further, obligations under 38 U.S.C.A. § 5103(a) to notify 
the claimant of evidence required to complete an application 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim (see 
Robinette v. Brown, 8 Vet. App. 69 (1995)), which depends 
further upon the Department having notice that relevant 
evidence may exist or could be obtained (see Franzen v. 
Brown, 9 Vet. App. 235 (1996)).  See also Epps v. Brown, 9 
Vet. App. 341 (1996) (sec. 5103(a) duty attaches only where 
there is an incomplete application which references other 
known and existing evidence that pertains to the claim under 
consideration) and Wood v. Derwinski, supra (VA's "duty" is 
just what it states, a duty to assist, not a duty to prove a 
claim).  In this regard, nothing in the record suggests the 
existence of available evidence that might render plausible 
the claims that are not currently well grounded.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability...In the absence of proof of a present disability 
there can be no valid claim.").

Furthermore, while he was given the opportunity to present 
alternative documents throughout the administration of his 
appeal, the veteran has not identified any other obtainable 
evidence that would make his claim well grounded.   
Beausoleil v. Brown, supra at 465 (1996); see also Franzen v. 
Brown, 9 Vet. App. 235 (1996) and Wood v. Derwinski, 1 Vet. 
App. at 193.  Although where a claim is not well grounded, 
the VA does not have a statutory duty to assist the claimant 
in developing facts pertinent to the claim, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
1998) to advise a claimant of evidence needed to complete the 
application.  Robinette v. Brown, supra, Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Espiritu, 2 Vet. App. at 494 
(1992).  The Board finds that this obligation was satisfied 
throughout the veteran's appeal, including the August 1996 RO 
rating decision, the statement of the case, the January 1999 
Travel Board and numerous RO letters sent to the veteran.  
Although informed of the specific evidence required to 
support his claim, the veteran has relied solely on his lay 
assertions as to medical causation, private medical records, 
and VAMC treatment reports that can not make his claim 
plausible and he has not provided any indication of the 
existence of additional evidence that would make his claim 
plausible.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, no 
further action is required to apprise the veteran of the 
evidence needed to complete his application.

Finally, the Board has noted the veteran's statement that he 
was told by a VA official that his separation examination 
demonstrated the presence of hypertension or cardiovascular 
disease.  A review of the record in this matter, however, 
demonstrates that the separation examination does not show 
any pertinent disability.  Nor is there any evidence on file 
to show information to the contrary was communicated to the 
claimant by VA.  In any event, evidence of such a 
misstatement by a lay VA employee, even if existent, could 
not serve to make the claim well grounded because it would 
not be competent evidence to establish the required nexus 
element of a well grounded claim.    


ORDER

Entitlement to service connection for coronary disease, 
status post coronary artery bypass graft times 5, and 
hypertension is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


